                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

UNITED STATES OF AMERICA     )
                             )
v.                           ) CRIM. NO.: 5:19-CR-00096-FL
                             )
JAMES MURDOCK FLETCHER PEELE )

                APPLICATION FOR WRIT OF HABEAS CORPUS

The undersigned Assistant United States Attorney hereby applies to the above-
captioned court for the issuance of a writ of habeas corpus (X) ad prosequendum () ad
testificandum () in re motion pursuant to 28 U.S.C. ' 2255 and avers:

1.    Name of Detainee: James Murdock Fletcher Peele, ID#1096393

2.    Detained by:        Craven County Jail
                          100 Clarks Road, New Bern, NC 28562
                          Telephone: (252) 636-6619 / Facsimile: (252) 633-1969

3.    Detainee is (X) charged in this district by (X) Indictment of violating Title 18
U.S.C. §2423(a) and other violations OR ( ) is a witness not otherwise available by
the ordinary process of the Court.

4.      Appearance is necessary on Friday March 22, 2019 at 12:00 p.m. (X) in
the U.S. District Court, Greenville, NC, OR () before the Federal Grand Jury in
this district, for () initial appearance (X) detention hearing () arraignment/plea ()
trial () sentencing () in re a motion pursuant to 28 U.S.C. ' 2255 () the purpose of
giving testimony in the captioned proceeding, or () other purpose(s).

Date: March 20, 2019                     /s/ Erin C. Blondel
                                        ERIN C. BLONDEL, Assistant U.S. Attorney

                            WRIT OF HABEAS CORPUS

(X) Ad Prosequendum           () Ad Testificandum          () In Re Motion to Vacate

      The instant application is granted and the above-named custodian, as well as
the United States Marshal for this district, his deputies, and other United States
Marshals and their deputies, or the arresting agent is hereby directed to produce the
named detainee, in civilian clothes, on the date, at the time, and in the place recited
above, and thereafter to maintain the said detainee within the jurisdiction of this
Court pending the satisfaction of this writ or the further orders of the Court.

Date: ____________________, 2019              ____________________________________
                                              United States Magistrate Judge


         Case 5:19-cr-00096-FL Document 16 Filed 03/20/19 Page 1 of 1
